Title: From Thomas Jefferson to Archibald Stuart, 30 June 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello June 30. 95.

It was not till lately I could send a cart into Louisa for the books I had lent my nephew Dabney Carr. I have now recieved them, and tomorrow shall lodge with Colo. Bell a box for you containing Fitzherbert’s N.B. Atkyns 3. vols. Burrows 3. vols. P. Williams 3. v. Ld. Raymond 2. v. Salkeld 2 v. in one. Strange 2. vols. Vernon 2. vols. This completes the list except Kelynge not yet recovered.
I have lately recieved an answer from Robert Morris relative to the sheep. As the delay requires an apology from me to you, I inclose you his letter containing his apology to me, and stating the present situation of the subject. Should you send for them, give me previous notice, and I will send you a letter for Mr. Morris to authorize the application of it’s bearer. I am with great esteem Dr. Sir Your affectionate friend & servt

Th: Jefferson


P.S. Be so good as to return the inclosed.


P.P.S. Kelynge is found, and put with the rest.

